Edmonds, J.
Great difficulties must necessarily attend the investment, on bond and mortgage, of moneys in court, under *22the present system. The clerk of the court of appeals is alone charged with the custody of the moneys in court, and will alone be authorized to make such investments. He will be continually receiving such orders, from all parts of the state. And residing, himself, at Albany, it cannot be expected that he will have any personal knowledge as to the value of property, excepting such as may be in the immediate vicinity of his residence. He will, therefore, be obliged either to take security upon lands at a distance from the parties interested in the fund, or, if he invests in the neighborhood of the parties in interest, then he must take a mortgage upon lands of whose value he can have no personal knowledge. To remedy this inconvenience, it is suggested that the parties in interest themselves select a proper place for investment, and have a reference to ascertain its suitability and propriety. And that upon the coming in of the report they enter an order directing the clerk of the court of appeals to invest upon the specific bond and mortgage mentioned in the report. There must be an order directing a reference to ascertain whether the $3000 bond and mortgage is a proper investment in this case, and as to what will be a proper investment of the balance of $2000.